DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on June 4, 2020.  Claims 1-16 are pending in the case.  Claims 1, 15, and 16 are the independent claims.  
This action is non-final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “application control unit that controls operation of an application…” and “reflection unit that causes the autonomous operation body to reflect…” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


per se; i.e., as recited, claim 16 is directed to “a program for causing a computer to function as an information processing device…,” which appears to recite an embodiment which is implemented entirely in software and therefore is not a machine, an article of manufacture, a process, or a composition of matter as contemplated ty 35 U.S.C. 101.
Examiner respectfully suggests amending the claims to clarify that the claimed invention is not purely software, i.e., such as by reciting that the system also includes a processor which executes the recited program, or by reciting non-transitory storage medium storing the recited program, etc.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaff et al. (US 20120190453 A1).
With respect to claims 1, 15, and 16, Skaff teaches an information processing device comprising an application control unit and a reflection unit which perform an information processing method, a program for causing a computer to function as the information processing device  (e.g. paragraph 0039, interactive system 300 as shown in Fig. 3 including CPU 302, communication system 306, memory 310, storage 312; paragraph 0040, CPU 302 retrieving and executing programming instructions and application data stored in memory 310 and storage 312; communication system 306 transmitting data to interactive apparatus 102; paragraph 0014, memory 310 storing interactive application 104, storage 312 including virtual environment 320, virtual state 324, event records 326, uploaded data 328; gaming experience including virtual avatar 322 that is operable by user and is the virtual identity of the interactive apparatus; i.e. processor, communication system, memory, storage, and executable instructions acting together to perform functions of an application control unit and a reflection unit), and the information processing method, implemented by a processor, comprising:
controlling (by the application control unit) operation of an application relating to communication between an autonomous operation body and a user (e.g. paragraph 0019, user 106 interacting with interactive apparatus 102 and interactive application 104; apparatus 102 and application 104 configured to adapt based on activities/interactive experience of user with the other of the apparatus and application; paragraph 0020, interactive apparatus 102 is an object for entertaining, educating, or socializing with the user such as a robot, doll, vehicle, play set, board game, etc.; paragraph 0021, interactive apparatus 102 configured to modify its operation based on interactions between the user 106 and the interactive application 104; user’s interactions with one of interactive apparatus 102 and application 104 affects the continuation of user’s interactive experience with the other; paragraph 0022, interactive apparatus 102 includes communication system that allows uploading and downloading of data and information to and from the interactive application 104; data and information gathered based on user interactions utilized to modify experience in both/either interactive apparatus 102 and interactive application 104 forms; i.e. the user may operate the interactive application and data relating to these operations/interactions are communicated to an interactive apparatus, analogous to operation of an application (the interactive application) relating to communication between an autonomous operation body (the interactive apparatus) and a user); 
causing (by the reflection unit) the autonomous operation body to reflect an operation performed by the user in the application (e.g. paragraph 0022, interactive apparatus 102 downloading data and information from interactive application; data and information generated based on interactions with user and utilized to modify the interactive experience between the user and the system including the interactive apparatus 102; paragraph 0029, apparatus controller 220 maintaining logical state of interactive apparatus 102 within storage 212; apparatus state 222 represents virtual attributes including, health, strength, stamina, money, points, experience, special power, and mood, and an inventory of qualities, objects, or attributes of the apparatus 102 including awards, achievements, completed objectives, weapons, tools, money, magic, and abilities; apparatus state may include predefined behaviors, sequences of movements, etc.; paragraph 0030, modifying apparatus state 222 based on interactions with user 106 and based on information received from the interactive application 104; paragraph 0042, interactive application 104 maintains virtual state 324 which is similar to apparatus state 222 and represents virtual attributes of virtual avatar; paragraph 0043, virtual application modifies virtual state 324 based on actions performed by the user 106 and resultant changes stored within event records 326; paragraph 0047, interactive apparatus 102 and interactive application 104 communicate and exchange information data that is used to modify the operations thereof; interactive application 104 generating computer code/instructions and other data specifically targeted for interactive apparatus 102; paragraph 0048, mapping virtual avatar 322 to interactive apparatus 102; exchanging information data regarding linked virtual avatars/apparatuses used to modify operations thereof; communication system 206 of apparatus 102 configured to download data such as computer code and information data from the interactive application 104 and store it in storage; computer code of downloaded data 226 provides interactive apparatus 102 with updated instructions/application logic for operating the interactive apparatus 102; apparatus controller 220 executing computer code of downloaded data 226 to modify apparatus state 222 and modify behavior of the interactive apparatus 102 so as to affect actuation, sensing, user input, information output, and communication; paragraph 0049, information data of downloaded data 226 includes data indicating actions taken by user 106 within application 104, referred to as “virtual experience”; apparatus controller 220 modifies apparatus state 222 to match or synchronize apparatus state 222 of interactive apparatus 102 with virtual state 324 of the interactive application 324), wherein 
the controlling (by the application control unit) further includes controlling operation of an avatar imitating the autonomous operation body (e.g. paragraph 0041, interactive application 104 providing virtual interactive experience to user 106; virtual environment 320 provides gaming experience that includes virtual avatar 322 that represents a character operable by user 106; virtual avatar 322 is the virtual identity of the virtual apparatus 102; paragraph 0042, describing virtual state 324 of environment 320 and virtual avatar 322; paragraph 0043, user inputting commands to instruct avatar 322 to perform action within virtual environment, modifying virtual state 324 based on actions performed by user; paragraph 0044, virtual avatar representing robot character in computer video game application; user playing game application by guiding virtual avatar; paragraph 0045, computer game application providing virtual environment 320 having virtual avatar corresponding to virtual doll character; user plays game application by interacting with the virtual doll character and modifying one or more attributes of the virtual doll character; user modifying hunger attribute of virtual doll by feeding the virtual doll, modify status by changing the diaper of the virtual doll character, teaching virtual doll character new motion, word, phrase, etc.; paragraph 0056, user interacting with virtual avatar 322 of interactive application; virtual avatar obtaining increased strength; paragraph 0058, user interacting with virtual doll character in form of virtual avatar 322 in interactive application 104; hunger of virtual avatar 322 satisfied by feeding), and 
the causing (by the reflection unit) further includes causing the autonomous operation body to reflect a reward obtained by the avatar on a basis of the operation performed by the user (e.g. paragraph 0043, determining whether one or more gaming objectives have been achieved by user responsive to user input actions; gaming objectives achieved recorded within event records 326; paragraph 0044, in response to events occurring within game application such as achieving objectives, winning battles, gaining power, health, weapons, tools, food, etc., interactive application updates virtual state 324 of virtual avatar; virtual state 324 of avatar 322 updated to reflect obtaining “increase of strength”; paragraph 0045, interactive application records interactions and resultant attribute changes to the virtual doll character within records 326 and changes are persisted in the virtual environment; paragraph 0047, interactive application generating computer code, programming instructions, other information data specifically targeted for interactive apparatus 102; paragraph 0048, application 104 mapping virtual avatar 322 to interactive apparatus 102 of user to link online experience of virtual avatar 322 with offline experience of the interactive apparatus 102; exchanging information data of avatar 322 and apparatus 102 and modifying the operations thereof; communication system 206 of apparatus 102 downloading computer code/information data from interactive application 104 and storing it; computer code of downloaded data 226 provides interactive apparatus with updated instructions/application logic for operating the interactive apparatus 102; apparatus controller 220 executing computer code of downloaded data 226 to modify the apparatus state 222 and modify the behavior of the apparatus 102 so as to affect at least one of actuation, sensing, user input, information output, and communication; paragraph 0049, information data of downloaded data 226 including data indicating actions taken by user within interactive application 104 (virtual experience) and modifying apparatus state 222 of apparatus 102 based on the virtual experience; synchronizing apparatus state 222 of apparatus 102 with virtual state 324 of application 104; paragraph 0056, data generated based on game play of user with application 104, such as motions, sounds, objectives, downloaded to interactive apparatus 102 to modify operation of the toy robot; data downloaded from interactive application 104 to apparatus 102 changing apparatus state 222 of apparatus 102 to provide the toy robot with increased strength commensurate with what was earned during the online experience; paragraph 0058, data generated based on game play of user with application 104 downloaded to interactive apparatus 102 to modify operation of toy doll; changing apparatus state 222 of interactive apparatus so that toy doll would not indicate to user that the toy doll was hungry for time period commensurate with the amount that the virtual doll character was fed during the online experience).
With respect to claim 2, Skaff teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the reward includes a functional enhancement of the autonomous operation body (e.g. paragraph 0044, in response to events occurring within game application such as achieving objectives, winning battles, gaining power, health, weapons, tools, food, etc., interactive application updates virtual state 324 of virtual avatar; virtual state 324 of avatar 322 updated to reflect obtaining “increase of strength”; paragraph 0045, user modifying attributes of virtual doll avatar such as by feeding it, changing its diaper, teaching it a new motion, word, phrase, etc.; interactive application records interactions and resultant attribute changes to the virtual doll character within records 326 and changes are persisted in the virtual environment; paragraph 0049, information data of downloaded data 226 including data indicating actions taken by user within interactive application 104 (virtual experience) and modifying apparatus state 222 of apparatus 102 based on the virtual experience; synchronizing apparatus state 222 of apparatus 102 with virtual state 324 of application 104; paragraph 0056, user interacting with virtual avatar 322 of interactive application; virtual avatar obtaining increased strength; data generated based on game play of user with application 104, such as motions, sounds, objectives, downloaded to interactive apparatus 102 to modify operation of the toy robot; data downloaded from interactive application 104 to apparatus 102 changing apparatus state 222 of apparatus 102 to provide the toy robot with increased strength commensurate with what was earned during the online experience; paragraph 0057, doll taught new motion, such as how to crawl, etc.; paragraph 0058, user interacting with virtual doll character in form of virtual avatar 322 in interactive application 104; hunger of virtual avatar 322 satisfied by feeding; data generated based on game play of user with application 104 downloaded to interactive apparatus 102 to modify operation of toy doll; changing apparatus state 222 of interactive apparatus so that toy doll would not indicate to user that the toy doll was hungry for time period commensurate with the amount that the virtual doll character was fed during the online experience; i.e. using the virtual avatar in the interactive application, the user can achieve an objective such as winning battles, gaining power, health, etc., or teaching a doll a new motion, feeding it, etc., and in response, a reward is unlocked, such as increasing the strength or some other attribute of the virtual avatar, teaching it a new motion, etc., and this update to the status of the avatar is further synchronized with the status of the interactive apparatus, such that the interactive apparatus correspondingly receives a functional enhancement commensurate with the achievement in the application, such as being granted increased strength, modification of status to no longer be hungry, learning of a new motion, word, phrase, etc.).
With respect to claim 3, Skaff teaches all of the limitations of claim 2 as previously discussed, and further teaches wherein the functional enhancement includes an addition of a new operation the autonomous operation body is able to perform (e.g. paragraph 0044, in response to events occurring within game application such as achieving objectives, winning battles, gaining power, health, weapons, tools, food, etc., interactive application updates virtual state 324 of virtual avatar; virtual state 324 of avatar 322 updated to reflect obtaining “increase of strength”; paragraph 0045, user modifying attributes of virtual doll avatar such as by feeding it, changing its diaper, teaching it a new motion, word, phrase, etc.; interactive application records interactions and resultant attribute changes to the virtual doll character within records 326 and changes are persisted in the virtual environment; paragraph 0049, information data of downloaded data 226 including data indicating actions taken by user within interactive application 104 (virtual experience) and modifying apparatus state 222 of apparatus 102 based on the virtual experience; synchronizing apparatus state 222 of apparatus 102 with virtual state 324 of application 104; paragraph 0056, user interacting with virtual avatar 322 of interactive application; virtual avatar obtaining increased strength; data generated based on game play of user with application 104, such as motions, sounds, objectives, downloaded to interactive apparatus 102 to modify operation of the toy robot; data downloaded from interactive application 104 to apparatus 102 changing apparatus state 222 of apparatus 102 to provide the toy robot with increased strength commensurate with what was earned during the online experience; paragraph 0057, doll taught new motion, such as how to crawl, etc.; paragraph 0058, user interacting with virtual doll character in form of virtual avatar 322 in interactive application 104; hunger of virtual avatar 322 satisfied by feeding; data generated based on game play of user with application 104 downloaded to interactive apparatus 102 to modify operation of toy doll; changing apparatus state 222 of interactive apparatus so that toy doll would not indicate to user that the toy doll was hungry for time period commensurate with the amount that the virtual doll character was fed during the online experience; i.e. using the virtual avatar in the interactive application, the user can achieve an objective such as winning battles, gaining power, health, etc., or teaching a doll a new motion, feeding it, etc., and in response, a reward is unlocked, such as increasing the strength or some other attribute of the virtual avatar, teaching it a new motion, word, phrase, etc., and this update to the status of the avatar is further synchronized with the status of the interactive apparatus, such that the interactive apparatus correspondingly receives a functional enhancement commensurate with the achievement in the application, such as being granted increased strength (where operations with an increased degree of strength may be considered to be new operations as compared to other operations previously performed with a lesser degree of strength), modification of status to no longer be hungry, and addition of entirely new operations, such as learning of a new motion, word, phrase, etc. by the interactive apparatus corresponding to a learning of the new motion, word, phrase, etc. by the avatar within the game application/environment).
With respect to claim 4, Skaff teaches all of the limitations of claim 3 as previously discussed, and further teaches wherein the reflection unit causes transmission of control sequence data to the autonomous operation body, the control sequence data being for causing the autonomous operation body to perform the new operation (e.g. paragraph 0029, apparatus state 222 including defined behaviors such as defined sequences of movements, lights, and sound; paragraph 0045, new motion; paragraph 0047, interactive application generating computer code, programming instructions, other information data specifically targeted for interactive apparatus 102; paragraph 0048, application 104 mapping virtual avatar 322 to interactive apparatus 102 of user to link online experience of virtual avatar 322 with offline experience of the interactive apparatus 102; exchanging information data of avatar 322 and apparatus 102 and modifying the operations thereof; communication system 206 of apparatus 102 downloading computer code/information data from interactive application 104 and storing it; computer code of downloaded data 226 provides interactive apparatus with updated instructions/application logic for operating the interactive apparatus 102; apparatus controller 220 executing computer code of downloaded data 226 to modify the apparatus state 222 and modify the behavior of the apparatus 102 so as to affect at least one of actuation, sensing, user input, information output, and communication; paragraph 0056, user interacting with virtual avatar 322 of interactive application; virtual avatar obtaining increased strength; data generated based on game play of user with application 104, such as motions, sounds, objectives, downloaded to interactive apparatus 102 to modify operation of the toy robot; paragraph 0057, doll taught new motion, such as how to crawl, etc.; i.e. where code/instructions providing application logic to modify an interactive apparatus to perform a new motion, such as teaching a doll how to crawl based on teaching of the doll avatar to crawl within the application, are analogous to control sequence data transmitted to an autonomous operation body which causes the autonomous operation body to perform a new operation).
With respect to claim 7, Skaff teaches all of the limitations of claim 2 as previously discussed, and further teaches wherein the functional enhancement includes an addition of a variation relating to voice of the autonomous operation body (e.g. paragraph 0028, apparatus controller expressing behavior and physical attributes of interactive apparatus via I/O devices, such as utilizing audio-visual I/O devices to emit audio-visual signals such as lights or sounds; paragraph 0029, apparatus state 222 including pre-defined behaviors including pre-defined sequences of movements, lights, and sound; paragraph 0036, teaching doll a new word or phrase, doll storing word or phrase in memory for later repetition by the doll; paragraph 0034, determining gaming objective completed, modifying toy robot behavior to provide additional missions, light, sound, and motion behaviors; paragraph 0035, interactive doll responding to being fed with sound signifying contentment and ceasing behavior including audio clips that denote hunger; paragraph 0045, teaching virtual doll character new word or phrase; recording interactions and attribute changes; paragraph 0047, apparatus and application exchanging information data, generating code/instructions/data specifically targeted for interactive apparatus; paragraph 0048, mapping application virtual avatar to interactive apparatus; downloaded computer code providing apparatus with updated instructions/logic for operation; executing code to modify apparatus state and behavior of the apparatus to affect various attributes including information output; paragraph 0049, synchronizing apparatus state 222 with virtual state 324; paragraph 0056, data generated based on game play of user with application 104, including sounds, downloaded to interactive apparatus to modify operation of the robot; paragraph 0058, hunger of virtual avatar satisfied by feeding; downloaded data to apparatus changing apparatus state to not indicate that the toy doll is hungry (i.e. by changing the voice/sound of the doll from sound that indicate hunger to sounds indicating contentment)).
With respect to claim 8, Skaff teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the application control unit controls an output expression relating to the avatar, on a basis of a state of the autonomous operation body (e.g. paragraph 0051, interactive application 104 modifying virtual environment 320 based on data 328 received from the interactive apparatus such as metrics, history of actuation, user input, information output, sensor data, apparatus state 222, etc. as embodied by event records 224 and which represent the offline experience of the user with the apparatus, and the interactive application 104 may alter the virtual state 324 and other status/behavior of the virtual avatar to incorporate information from the uploaded data 328; paragraph 0054, interactive application 104 modifying its operation based on information data indicative of interactions with interactive apparatus; user interactions with interactive apparatus 102 affecting continuation of user’s experience with application 104; paragraph 0055, user operating interactive apparatus as toy robot to complete gaming objectives; completed objectives and other interactions/data recorded in event records and later provided to interactive application 104 having virtual avatar representing the interactive apparatus embodied as the toy robot; interactive application updates the virtual environment, including the virtual avatar, based on data received from the toy robot, to reflect the offline experience having interacted with the toy robot and completed the objective; this offline experience may be replayed using the virtual avatar, or the application may be played with the virtual avatar 322 updated by the data uploaded from the interactive apparatus; for example, if the toy robot/apparatus earned increased agility, the data uploaded to the application would then change the virtual state of the virtual avatar to provide the virtual avatar with increased agility; paragraph 0057, user playing with interactive apparatus embodied as a doll, causing the apparatus state to be updated and this change to be recorded in event records; event records uploaded to interactive application; for example, if toy doll/apparatus is taught a new motion such as how to crawl, the data uploaded to the interactive application would change the virtual state of the virtual avatar to provide the virtual avatar with the ability to perform the new motion, i.e. the virtual avatar would now know how to crawl; paragraph 0062, replaying offline experience within the virtual environment by depicting a graphical representation of user interactions with the interactive apparatus, using graphics and sound effects to dramatically illustrate the experience of the offline apparatus in the virtual environment of the application; i.e. the apparatus state data is included in the data uploaded to the application and which subsequently causes a change in the virtual avatar associated with the apparatus within the application).
With respect to claim 9, Skaff teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the application control unit causes an output expression of the avatar to reflect an operation being performed by the autonomous operation body (e.g. paragraph 0051, interactive application 104 modifying virtual environment 320 based on data 328 received from the interactive apparatus such as metrics, history of actuation, user input, information output, sensor data, apparatus state 222, etc. as embodied by event records 224 and which represent the offline experience of the user with the apparatus, and the interactive application 104 may alter the virtual state 324 and other status/behavior of the virtual avatar to incorporate information from the uploaded data 328; paragraph 0054, interactive application 104 modifying its operation based on information data indicative of interactions with interactive apparatus; user interactions with interactive apparatus 102 affecting continuation of user’s experience with application 104; paragraph 0055, user operating interactive apparatus as toy robot to complete gaming objectives; completed objectives and other interactions/data recorded in event records and later provided to interactive application 104 having virtual avatar representing the interactive apparatus embodied as the toy robot; interactive application updates the virtual environment, including the virtual avatar, based on data received from the toy robot, to reflect the offline experience having interacted with the toy robot and completed the objective; this offline experience may be replayed using the virtual avatar, or the application may be played with the virtual avatar 322 updated by the data uploaded from the interactive apparatus; for example, if the toy robot/apparatus earned increased agility, the data uploaded to the application would then change the virtual state of the virtual avatar to provide the virtual avatar with increased agility; paragraph 0057, user playing with interactive apparatus embodied as a doll, causing the apparatus state to be updated and this change to be recorded in event records; event records uploaded to interactive application; for example, if toy doll/apparatus is taught a new motion such as how to crawl, the data uploaded to the interactive application would change the virtual state of the virtual avatar to provide the virtual avatar with the ability to perform the new motion, i.e. the virtual avatar would now know how to crawl; paragraph 0062, replaying offline experience within the virtual environment by depicting a graphical representation of user interactions with the interactive apparatus, using graphics and sound effects to dramatically illustrate the experience of the offline apparatus in the virtual environment of the application; i.e. the apparatus state data is included in the data uploaded to the application and which subsequently causes a change in the virtual avatar associated with the apparatus within the application; paragraph 0068, using synchronous communication between interactive apparatus and interactive application such that they are continuously in communication and communicate event records and other information data as soon as or immediately after the event records and other information are generated; i.e. where, when using synchronous/immediate communication, an operation performed by the interactive apparatus, such as achieving an objective, learning/performing a new motion, word, phrase, etc., completion of feeding, etc., and the corresponding state change of the apparatus are continuously and immediately communicated to the application and the virtual avatar corresponding to the apparatus is correspondingly updated to reflect these same state changes within the application).
With respect to claim 10, Skaff teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the application control unit causes an output expression of the avatar to reflect an emotion of the autonomous operation body (e.g. paragraph 0029, apparatus state 222 represents virtual attributes including mood; paragraph 0035, interactive doll responding to being fed with sound signifying contentment, ceasing behavior that indicates hunger and starting behavior that indicates happiness; paragraph 0042, virtual state 324 represents virtual attributes of the virtual avatar 322 including mood; paragraph 0051, interactive application 104 modifying virtual environment 320 based on data 328 received from the interactive apparatus including apparatus state 222, etc. as embodied by event records 224 and which represent the offline experience of the user with the apparatus, and the interactive application 104 may alter the virtual state 324 and other status/behavior of the virtual avatar to incorporate information from the uploaded data 328; paragraph 0054, interactive application 104 modifying its operation based on information data indicative of interactions with interactive apparatus; user interactions with interactive apparatus 102 affecting continuation of user’s experience with application 104; paragraph 0055, virtual avatar updated based on received data to reflect offline experience; replaying offline experience using virtual avatar; paragraph 0057, user playing with interactive doll, updating apparatus state 222 in event records, event records uploaded to interactive application 104, uploaded data then changing the virtual state 24 of the virtual avatar 322; i.e. where user interaction with the interactive apparatus causes a change in mood/emotion state of the interactive apparatus, this attribute is recorded in the state data which is then uploaded to the application, and the virtual avatar’s state within the application is correspondingly updated and/or the avatar is utilized to display a replay of the interactions with the interactive apparatus).
With respect to claim 11, Skaff teaches all of the limitations of claim 9 as previously discussed, and further teaches wherein the output expression includes at least one of an operation display, a color expression, or a voice output (e.g. paragraph 0051, the interactive application 104 may alter the virtual state 324 and other status/behavior of the virtual avatar to incorporate information from the uploaded data 328; paragraph 0055, interactive application updates the virtual environment, including the virtual avatar, based on data received from the toy robot, to reflect the offline experience having interacted with the toy robot and completed the objective; this offline experience may be replayed using the virtual avatar, or the application may be played with the virtual avatar 322 updated by the data uploaded from the interactive apparatus; for example, if the toy robot/apparatus earned increased agility, the data uploaded to the application would then change the virtual state of the virtual avatar to provide the virtual avatar with increased agility; paragraph 0057, if toy doll/apparatus is taught a new motion such as how to crawl, the data uploaded to the interactive application would change the virtual state of the virtual avatar to provide the virtual avatar with the ability to perform the new motion, i.e. the virtual avatar would now know how to crawl; paragraph 0062, replaying offline experience within the virtual environment by depicting a graphical representation of user interactions with the interactive apparatus, using graphics and sound effects to dramatically illustrate the experience of the offline apparatus in the virtual environment of the application; i.e. where a virtual avatar, which is displayed, is updated to include a change in attributes corresponding to the interactive apparatus state, such as by providing it with increased agility, the ability to perform new motions, the ability to recite new words or phrases, etc., this is analogous to the output expression of the avatar in the form of at least an operation display (i.e. displaying the performance of the new motion by the avatar within the application or the avatar performing operations within the application using increased agility) and a voice output (i.e. the avatar utilizing new learned words/phrases within the application); moreover, where the avatar is utilized within the application to replay the offline experience of the interactive apparatus, this is also analogous to causing an output expression of the avatar, in the form of an operation display and a voice output, to reflect the operation performed by the interactive apparatus (i.e. such as the avatar replaying the learning of the new motion, words, or phrases, as learned by the apparatus)).
With respect to claim 12, Skaff teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the application control unit causes an output expression of the avatar to reflect the reward obtained by the avatar (e.g. paragraph 0042, virtual state 324 representing virtual attributes of virtual avatar 322 including health, strength, stamina, money, points, experience, special power, and mood; virtual state 324 also representing an inventory of qualities, attributes, and objects possessed by the virtual avatar 322 within the virtual environment 320 such as awards, achievements, completed objectives, weapons, magic, accessories, and abilities; paragraph 0043, displaying the virtual environment 320 based on virtual state 324 of the virtual avatar 322; illustrating virtual avatar as having a full value for a health attribute; avatar performing actions within virtual environment; modifying virtual state 324 based on actions performed, recording resultant changes in event records 326; determining whether gaming objectives achieved responsive to input actions performed by the user; paragraph 0044, in response to events such as achieving objectives, winning battles, gaining power, health, weapons, tools, food, etc., updating virtual state 324 of virtual avatar 322 accordingly so these items/attributes may later be utilized when the user plays the game application; updating virtual avatar 322 to reflect obtaining increase of strength by defeating opponent in virtual environment; paragraph 0045, user modifying attributes of virtual doll character/avatar, teaching avatar/character new motions, words, phrases, etc.; recording interactions and resultant attribute changes, and changes in attributes are persisted throughout the user’s interactions within the virtual environment; i.e. where the avatar is displayed including information regarding its attributes, such as illustrating the virtual avatar as having a value for a health attribute, and these attributes are subsequently changed as a reward/award for completing an objective, such as an increase in an attribute such as health, the resulting change to the attribute will be reflected in the output expression of the avatar, such as illustrating the virtual avatar having the increased value for the health attribute).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Skaff in view of Martin et al. (US 20160144283 A1).
With respect to claim 5, Skaff teaches all of the limitations of claim 2 as previously discussed.  Skaff does not explicitly disclose wherein the functional enhancement includes an addition of a variation relating to an exterior of the autonomous operation body.  However, Martin teaches wherein the functional enhancement includes an addition of a variation relating to an exterior of the autonomous operation body (e.g. paragraph 0062, various colored lights light the chest plate to indicate specific quality or power of the main physical game part 12 used; for example, character may have a purple light to signify power over time, red light to indicate the power of fire, a yellow light to show the power of light, a green light to show power over organic matter, a light blue light to show power over air, and a dark blue light to show power over water; paragraph 0078, player providing voice command, assembled robot 67 and videogame application responding to command, such as robot making illumination and noise and videogame application virtual character saying “firing lasers”; virtual character 68 may also order the assembled robot 67 to fire its lasers; paragraph 0080, Fig. 5C, using videogame application produces rewards for the physical toy; player has earned a reward in the videogame application 78, unlocking plasma cannon and notifying player 66 by stating “plasma cannon unlocked”; as a reward for the digital play in the virtual environment, the behavior of the assembled robot 67 changes, such as the blaster arm attachment 70 providing changed illumination and noise 72 perhaps louder, noisier, brighter, etc.; i.e. when a reward for virtual game usage is applied to the corresponding physical apparatus, such as unlocking a plasma cannon functionality for the physical toy/robot apparatus via the game application, the exterior of the physical toy/robot apparatus may be varied according to the unlocking of the functionality, such as by changing illumination of the blaster cannon attachment on the toy/robot apparatus).

With respect to claim 6, Skaff in view of Martin teaches all of the limitations of claim 5 as previously discussed, and Martin further teaches wherein the variation relating to the exterior includes at least a color expression (e.g. paragraph 0062, various colored lights light the chest plate to indicate specific quality or power of the main physical game part 12 used; for example, character may have a purple light to signify power over time, red light to indicate the power of fire, a yellow light to show the power of light, a green light to show power over organic matter, a light blue light to show power over air, and a dark blue light to show power over water; paragraph 0078, player providing voice command, assembled robot 67 and videogame application responding to command, such as robot making illumination and noise and videogame application virtual character saying “firing lasers”; virtual character 68 may also order the assembled robot 67 to fire its lasers; paragraph 0080, Fig. 5C, using videogame application produces rewards for the physical toy; player has earned a reward in the videogame application 78, unlocking plasma cannon and notifying player 66 by stating “plasma cannon unlocked”; as a reward for the digital play in the virtual environment, the behavior of the assembled robot 67 changes, such as the blaster arm attachment 70 providing changed illumination and noise 72 perhaps louder, noisier, brighter, etc.; i.e. when a reward for virtual game usage is applied to the corresponding physical apparatus, such as unlocking a plasma cannon functionality for the physical toy/robot apparatus via the game application, the exterior of the physical toy/robot apparatus may be varied according to the unlocking of the functionality, such as by changing illumination of the blaster cannon attachment on the toy/robot apparatus, where a change in illumination includes a color expression of at least the color of the light/illumination; moreover, Martin appears to explicitly teach providing different illumination colors in order to express different capabilities/powers associated with the physical apparatus, such that unlocking a new capability/power would include providing a corresponding color display indicative of the unlocked capability/power).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Skaff and Martin in front of him to have modified the teachings of Skaff (directed to a system for providing a dynamic online-offline experience between user interactions with an interactive apparatus such as a robot or doll and user interactions with an interactive game application including an avatar mapped to the interactive apparatus), to incorporate the teachings of Martin (directed to an integrated multi environment interactive game including physical game play interactions between a player, a physical game piece character, and an electronic device game application featuring and responsive to the physical game piece character) to include the capability to, when providing the functional enhancement to the physical apparatus as a result of interaction with a virtual avatar in a virtual game application (as taught by both Skaff and Martin), add a variation relating to the exterior of the physical apparatus, such as a change in illumination on at least one part of the exterior of the physical apparatus, where the change in the illumination includes a color expression of at least a light/illumination source associated with the change in the illumination on the exterior of the physical apparatus.  One of ordinary skill would have been motivated to perform such a modification in order to address deficiencies in the prior art of integrated computer-related and physical game play interactions by defining a gaming system involving interactions between a player, a physical game piece and an electronic device, where the behavior of the physical game piece changes in response to signals from the player, and from the game on the electronic device, and where the behavior of the game on the electronic device changes in response to signals from the player, and from the physical game piece, as described in Martin (paragraph 0013).
With respect to claim 13, Skaff teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the application control unit controls operation of game content relating to communication between the avatar and the user, and the application control unit gives the reward, on a basis of a communication with the user in the game (e.g. paragraph 0043, user inputting commands via I/O devices 314 to instruct the virtual avatar 322 to perform an action; determining whether gaming objectives achieved by the user responsive to input actions performed by the user; recording objective achieved within event records).
Although Skaff generally teaches that the reward is given on a basis of a communication with the user in the game, Skaff does not explicitly disclose that the reward is given on the basis of an intensity of communication.  However, Martin teaches that the reward is given on the basis of an intensity of communication with the user in the game (e.g. paragraphs 0020 and 0021, using multipliers to increase value of difficulty level or accumulated game score by predetermined multiple based on the quantity and pattern of user input; paragraph 0080, describing Fig. 5C, video game application producing rewards for physical toy; player’s hand 76 controlling video game application 78, player 66 has earned reward in video game application and unlocked a plasma cannon; as a reward for the digital play in the virtual environment by playing the video game application for an elapsed time shown by clock icon 74, the behavior of the assembled robot 67 changes; paragraph 0089, using multipliers to accelerate the rates at which player earns points and increases levels; player’s earned points grow at rates increased by increasing multiples as the amount of time that the player plays in the virtual environment increases; player’s earning power may increase by multiples as the player increases levels to provide a reward for earned experience; i.e. rewards are given within the game application, and also applied to the physical toy/robot apparatus, on the basis of a duration of user interaction with the game application, analogous to an intensity of communication with the user in the game).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Skaff and Martin in front of him to have modified the teachings of Skaff (directed to a system for providing a dynamic online-offline experience between user interactions with an interactive apparatus such as a robot or doll and user interactions with an interactive game application including an avatar mapped to the interactive apparatus), to incorporate the teachings of Martin (directed to an integrated multi 
With respect to claim 14, Skaff in view of Martin teaches all of the limitations of claim 13 as previously discussed, and Skaff further teaches wherein the communication in the game includes contact with the avatar, or an interaction with the avatar via a virtual object (e.g. paragraph 0039, user using I/O devices 314 to interact/play with the application 104, including keyboard, display, touch screens, and mouse devices; paragraph 0044, user guiding virtual avatar through missions, objectives and battles with other players and non-player characters; paragraph 0045, user interacting with virtual doll character such as by feeding it, changing its diaper, teaching it a new motion, word, phrase, etc.; paragraphs 0056 and 0058, user interaction with virtual avatar; i.e. where the input device for interacting with the avatar is a touch screen, control of/interaction with the avatar may include contact with the avatar; moreover, where interactions with the avatar include utilization of virtual objects, such as feeding a doll avatar with a bottle or changing of a diaper associated with the doll avatar, this is analogous to interaction with the avatar via a virtual object).
In addition, Martin teaches wherein the communication in the game includes contact with the avatar, or an interaction with the avatar via a virtual object (e.g. paragraph 0080, Fig. 5C, player’s hand 76 controlling videogame application 78; i.e. as shown in Fig. 5C, the user interacts with the avatar/character associated with the physical toy/robot 67 by touching/contacting the avatar/character within the game application).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hayakawa (US 20120315821 A1) teaches utilizing a color expression on a body of a robot, such as to express a state or emotion of the robot character (e.g. paragraph 0056).
Gupta et al. (US 20150360366 A1) teaches providing a personality for a robot based on control instructions, including utilization of color expressions on the exterior of the robot based on the personality (e.g. paragraph 0106), and control/training of robot motion/movement using an application on a separate device (e.g. as shown in Fig. 10 and others).
Hardouin et al. (US 20160151909 A1) teaches a physical robot which may be controlled by manipulating a virtual representation on a virtual remote application (paragraph 0016), including teaching/generation of animation sequences for the robot (paragraphs 0017, 0022), and setting of robot LED colors (paragraph 0195).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179